ON REHEARING.
Broyles, 0. J.
Our ruling here is that where an indictment in two counts charges a violation of one statute in two different ways *380which are inconsislenl with each other, where one transaction only is involved, a general verdict of guilty is not good, although the evidence may sustain one of the counts. This ruling is not contrary to the decisions in Innes v. State, 19 Ga. App. 271 (91 S. E. 339), and in the other cases cited in the instant motion for a rehearing, when those decisions are construed in the light of their particular facts and are stripped of their obiter rulings.

Judgment adhered to.


Luke and Bloodworth, JJ., concur.